COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00170-CR
                            NO. 02-14-00171-CR


TODD ERIC HELMS                                                  APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1286173D
                     TRIAL COURT NO. 1315585D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On May 7, 2014, we notified Appellant Todd Eric Helms of our concern that

we lack jurisdiction over his attempted appeals from the trial court’s orders

supplementing and amending his conditions of deferred adjudication community

supervision. Helms’s court-appointed appellate counsel responded by filing a


     1
      See Tex. R. App. P. 47.4.
motion to abate these appeals to the trial court so that it may consider whether its

certification that Helms has a right to appeal is proper.            Abatement is

unnecessary. This court does not have jurisdiction to consider an appeal from an

order altering or modifying the conditions of community supervision. See Davis

v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative

authority for entertaining a direct appeal from an order modifying the conditions

of community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Jenerette v. State, Nos. 02-13-00092-CR, 02-13-00093-CR, 2013 WL

2631297, at *1 (Tex. App.—Fort Worth June 13, 2013, no pet.) (mem. op., not

designated for publication). Accordingly, we deny Helms’s motion to abate and

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 31, 2014




                                         2